Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 11, 2018

                                       No. 04-18-00874-CV

                               CONTINENTAL MOTORS, INC.,
                                       Appellant

                                                 v.

                    ENGINE COMPONENTS INTERNATIONAL, INC.,
                                  Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-11291
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        Appellant’s attorney filed an unopposed motion for access to a portion of the record that
is sealed. Appellant’s motion is GRANTED.
        We direct the clerk of this court to provide a copy of the sealed record on CD-ROM to
Appellant’s attorney and Appellee’s attorney. We ORDER Appellant, Appellee, and their
attorneys to not share the contents of the sealed record with any person or entity except to the
extent necessary to prepare the party’s respective brief.
         If a brief references the sealed record, we ORDER the party filing the brief to (1) file the
brief in paper form only, (2) with a cover letter informing the clerk of this court that the brief
references the sealed record. See TEX. R. APP. P. 9.2(c)(3) (creating an exception to electronic
filing for documents under seal).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court